In an action to recover damages for breach of contract, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Mason, J.), dated December 15, 2000, as granted that branch of the plaintiff’s motion which was for summary judgment dismissing the fifth counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff established its entitlement to judgment as a matter of law dismissing the defendant’s fifth counterclaim (see Crowley Mar. Assoc. v Nyconn Assoc., 292 AD2d 334; 527 Smith St. Brooklyn Corp. v Bayside Fuel Oil Depot Corp., 262 AD2d 278). In opposition, the defendant failed to submit sufficient evidence to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557). Florio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.